Judgment unanimously modified, on the law and on the facts, to dismiss the cross complaint of the defendant Serlin against the defendant Nijinsky, and, as so modified, affirmed, with costs to respondents. On this record the 1940 agreement between Bass and Mrs. Nijinsky did not transfer any rights in the book “Nijinsky”, to Serlin. The dramatic rights were not separately assignable without consent. Nor was the proof sufficient to establish that Mrs. Nijinsky, with full knowledge of what had gone before, had ratified the assignment. In any event, whatever rights Serlin or his assignor might have acquired were lost as the result of the breach of Bass’ managerial obligations under the purported agreement, assuming that the initial agreement was not voidable on the various grounds urged by defendant Nijinsky. Settle order on notice. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.